     Case 3:20-cv-01703-BAS-MSB Document 5 Filed 09/23/20 PageID.50 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAMUEL BEYENE,                                       Case No. 20-cv-01703-BAS-MSB
12                                    Petitioner,
                                                          ORDER SETTING BRIEFING
13          v.                                            SCHEDULE
14   CHAD F. WOLF, et al.,
15                                 Respondents.
16
17         Mr. Beyene is a national of Eritrea who seeks release from the custody of United
18   States Immigration and Customs Enforcement (ICE) pending removal. He brought the
19   present action under 28 U.S. § 2241, arguing that he is eligible for release under Zadvydas
20   v. Davis, 533 U.S. 678 (2001), because he has been held in the custody of ICE for more
21   than fourteen months after his removal order and his removal is not reasonably foreseeable.
22   (ECF No. 1.) Mr. Beyene also moves for an appointment of counsel. (ECF No. 3.)
23         The Court may appoint counsel for financially eligible persons seeking habeas relief
24   if “the interests of justice so require.” 28 U.S.C. § 3006A(a)(2)(B). “In deciding whether
25   to appoint counsel in a habeas proceeding, the district court must evaluate the likelihood
26   of success on the merits as well as the ability of the petitioner to articulate his claims pro
27   se in light of the complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d
28

                                                    -1-
                                                                                           20cv1703
     Case 3:20-cv-01703-BAS-MSB Document 5 Filed 09/23/20 PageID.51 Page 2 of 2



1    952, 954 (9th Cir. 1983). Under the Rules Governing Section 2254 proceedings,1 the court
2    must appoint counsel “[i]f necessary for effective discovery” or “if an evidentiary hearing
3    is warranted.” 28 U.S.C. § 2254 Rules 6(a), 8(c); Weygandt, 718 F.2d at 954.
4           The Court finds that further briefing is necessary to determine whether evidentiary
5    issues exist in this case. Accordingly, the Court ORDERS Respondents to file an answer
6    to Mr. Beyene’s Petition (ECF No. 1) and Motion for Appointment of Counsel (ECF No. 3)
7    no later than October 14, 2020. Petitioner may file a reply no later than November 4,
8    2020. Further, the Court directs the Clerk of Court to serve a copy of this Order on the
9    United States Attorney’s Office for the Southern District of California.
10          IT IS SO ORDERED.
11
12   DATED: September 22, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
            1
              The district court may apply the Rules Governing § 2254 Cases to habeas actions filed under 28
27   U.S.C. § 2241. 28 U.S.C. § 2254 Rule 1(b); Woodall v. Kolender, No. 07-CV-1583 H AJB, 2007 WL
     2406901, at *1 (S.D. Cal. Aug. 20, 2007) (“The Court . . . has discretion to apply the Rules Governing
28   Section 2254 Cases to petitioner’s habeas corpus action filed pursuant to 28 U.S.C. § 2241.”).

                                                      -2-
                                                                                                   20cv1703
